Case 8:19-cv-01335-JLS-KES Document 25 Filed 10/25/19 Page 1 of 8 Page ID #:348




1     EVAN FINKEL (100673)                      CALLIE A. BJURSTROM (137816)
      evan.finkel@pillsburylaw.com              callie.bjurstrom@pillsburylaw.com
2     MICHAEL S. HORIKAWA (267014)              PILLSBURY WINTHROP SHAW
      michael.horikawa@pillsburylaw.com         PITTMAN LLP
3     CHAZ M. HALES (324321)                    501 West Broadway, Suite 1100
      chaz.hales@pillsburylaw.com               San Diego, CA 92101-3575
4     PILLSBURY WINTHROP SHAW                   Tel: 619.544.3107; Fax: 619.236.1995
      PITTMAN LLP
5     725 South Figueroa Street, Suite 2800     Attorneys for Plaintiff
      Los Angeles, CA 90017-5406                MICROVENTION, INC.
6     Tel: 213.488.7307; Fax: 213.226.4058
7     SHEILA N. SWAROOP (203,476)               ALEXANDER D. ZENG (317,234)
      Sheila.Swaroop@knobbe.com                 Alexander.zeng@knobbe.com
8     WILLIAM O. ADAMS (259,001)                KNOBBE, MARTENS, OLSON &
      William.adams@knobbe.com                  BEAR, LLP
9     KNOBBE, MARTENS, OLSON &                  1925 Century Park East, Suite 600
      BEAR, LLP                                 Los Angeles, CA 90067
10    2040 Main Street, Fourteenth Floor        Tel: 310.551.3450; Fax: 310.551.3458
      Irvine, CA 92614
11    Tel: 949.760.0404; Fax: 949,760.9502      Attorneys for Defendant,
                                                BALT USA, LLC
12    NICHOLAS A. BELAIR (295,380)
      Nicholas.Belair@knobbe.com
13    KNOBBE, MARTENS, OLSON &
      BEAR, LLP
14    333 Bush Street, 21st Floor
      San Francisco, CA 94104
15    Tel: 415.954.4111; Fax: 415.954.4111
16
                           UNITED STATES DISTRICT COURT
17
                          CENTRAL DISTRICT OF CALIFORNIA
18
                                  SOUTHERN DIVISION
19
     MICROVENTION, INC., a Delaware                 Case No. 8:19-cv-01335-JLS-KES
20   corporation,
                                                    [DISCOVERY DOCUMENT:
21                           Plaintiff,             REFERRED TO MAGISTRATE
                                                    JUDGE KAREN E. SCOTT]
22            vs.
                                                    [PROPOSED] STIPULATED ORDER
23   BALT USA, LLC, a Delaware Limited              GOVERNING THE DISCOVERY OF
     Liability Company,                             ELECTRONICALLY STORED
24                                                  INFORMATION
                             Defendant.
25                                                  Honorable Josephine L. Staton
26
27
     AND RELATED COUNTERCLAIMS
28
                                              -1-
                                                          [Proposed] Stipulated Order Governing Discovery of ESI
     4812-7499-9722.v2                                                          Case No. 8:19-cv-01335-JLS-KES
Case 8:19-cv-01335-JLS-KES Document 25 Filed 10/25/19 Page 2 of 8 Page ID #:349




1                              ORDER GOVERNING THE DISCOVERY OF
                              ELECTRONICALLY STORED INFORMATION
2
3             The Court hereby enters the following Stipulated Order Governing the Discovery
4    of Electronically Stored Information (“ESI”).
5             1.         This Order supplements all other discovery rules and orders. It streamlines
6    ESI production to promote a “just, speedy, and inexpensive determination” of this
7    action, as required by Federal Rule of Civil Procedure 1.
8             2.         This Order may be modified for good cause. Any practice or procedure set
9    forth herein may be varied by agreement of the parties and/or third parties (where
10   applicable), confirmed in writing, where such variance is deemed appropriate to
11   facilitate the timely and economical production of documents.
12            3.         Costs will be shifted for disproportionate ESI production requests pursuant
13   to Federal Rule of Civil Procedure 26. Likewise, a party’s nonresponsive or dilatory
14   discovery tactics will be cost-shifting considerations.
15            4.         A party’s meaningful compliance with this Order and efforts to promote
16   efficiency and reduce costs will be considered in cost-shifting determinations.
17            5.         General ESI production requests under Federal Rules of Civil Procedure
18   34 and 45 shall include the metadata fields and meet the specifications in Appendix A.
19                       a.    The parties are to produce responsive ESI intact at the family level,
20   including all attachments; however, a party need not produce attachments to items
21   included on a privilege log unless those items are responsive, unique, material, non-
22   duplicative and not privileged.
23                       b.    The parties may use technology to reduce the burden and expense
24   of reviewing and producing documents and ESI, including threading, deduplication, de-
25   NISTing, conceptual clustering, predictive coding or other assistive technologies,
26   provided their use is supervised and validated by competent outside counsel. A party
27   may produce only the most inclusive email in an email chain in lieu of producing every
28   responsive, non-privileged individual email (“thread suppression”), provided that the
                                             -2-
                                                                 [Proposed] Stipulated Order Governing Discovery of ESI
     4812-7499-9722.v2                                                                 Case No. 8:19-cv-01335-JLS-KES
Case 8:19-cv-01335-JLS-KES Document 25 Filed 10/25/19 Page 3 of 8 Page ID #:350




1    inclusive email contains all message contents and attachments in the chain. The parties
2    may (but shall not be required to) apply deduplication to their productions, provided the
3    list of custodians identified in the appropriate load file field includes the custodians
4    whose deduplicated versions of a document are not being produced. In the case of
5    emails, a parent email along with its associated attachments is considered a single
6    document for purposes of deduplication. A Party is only required to produce a single
7    copy of a responsive document or email family. Parties may de-duplicate stand-alone
8    documents or entire email families globally using MD5 or SHA-1 hash value matching.
9    Parties are not required to produce embedded files if the relevant portion thereof is
10   reflected in the version of document that is produced. Parties may omit from their
11   productions superfluous logo files and email footers.
12            6.         General ESI production requests under Federal Rules of Civil Procedure
13   34 and 45 shall not include email families or other forms of electronic correspondence
14   (collectively “email”). To obtain email families, parties must propound specific email
15   production requests.
16                       a.    Email production requests shall only be propounded for specific
17   issues, rather than general discovery of a product or business.
18                       b.    Email production requests shall be phased to occur after the parties
19   have exchanged initial disclosures and basic documentation about the patents, the prior
20   art, the accused instrumentalities, and the relevant finances. While this provision does
21   not require the production of such information, the Court encourages prompt and early
22   production of this information to promote efficient and economical streamlining of the
23   case.
24                       c.    Email production requests shall identify the custodian, search terms,
25   and time frame. The parties shall cooperate to identify the proper custodians, proper
26   search terms and proper timeframe.
27                       d.    Defendant shall limit its email production requests to the inventors
28   listed on the face of the patents being asserted, and a total of five additional custodians.
                                                     -3-
                                                                 [Proposed] Stipulated Order Governing Discovery of ESI
     4812-7499-9722.v2                                                                 Case No. 8:19-cv-01335-JLS-KES
Case 8:19-cv-01335-JLS-KES Document 25 Filed 10/25/19 Page 4 of 8 Page ID #:351




1    Plaintiff shall limit its email production requests to the persons identified by name in
2    paragraphs 10-12 of the Complaint (Dkt. No. 1), and a total of five additional
3    custodians. The parties may jointly agree to modify this limit without the Court’s leave.
4    The Court shall consider contested requests for up to three additional custodians per
5    producing party, upon showing a distinct need based on the size, complexity, and issues
6    of this specific case. Should a party serve email production requests for additional
7    custodians beyond the limits agreed to by the parties or granted by the Court pursuant
8    to this paragraph, the requesting party shall bear all reasonable costs caused by such
9    additional discovery.
10                       e.   Each requesting party shall limit its email production requests to a
11   total of seven search terms per custodian per party. The parties may jointly agree to
12   modify this limit without the Court’s leave. The Court shall consider contested requests
13   for up to three additional search terms per custodian, upon showing a distinct need based
14   on the size, complexity, and issues of this specific case. The search terms shall be
15   narrowly tailored to particular issues. Indiscriminate terms, such as the producing
16   company’s name or its product name, are inappropriate unless combined with
17   narrowing search criteria that sufficiently reduce the risk of overproduction. A
18   conjunctive combination of multiple words or phrases (e.g., “computer” and “system”)
19   narrows the search and shall count as a single search term. A disjunctive combination
20   of multiple words or phrases (e.g., “computer” or “system”) broadens the search, and
21   thus each word or phrase shall count as a separate search term unless they are variants
22   of the same word (e.g., “pat.” or “patent”, “infringe” or “infringement”) including
23   variants of a party’s name (e.g., “MVI” or “MicroVention”), or are a combination of
24   the patents at issue in this case (e.g., “Patent A” or “Patent B” or “Patent C” or “Patent
25   D”). Use of narrowing search criteria (e.g., “and,” “but not,” “w/x”) is encouraged to
26   limit the production and shall be considered when determining whether to shift costs
27   for disproportionate discovery. Should a party serve email production requests with
28   search terms beyond the limits agreed to by the parties or granted by the Court pursuant
                                                    -4-
                                                                [Proposed] Stipulated Order Governing Discovery of ESI
     4812-7499-9722.v2                                                                Case No. 8:19-cv-01335-JLS-KES
Case 8:19-cv-01335-JLS-KES Document 25 Filed 10/25/19 Page 5 of 8 Page ID #:352




1    to this paragraph, the requesting party shall bear all reasonable costs caused by such
2    additional discovery.
3             7.         Section 12 of the Protective Order entered in this section titled
4    “INADVERTENT               PRODUCTION       OF     PRIVILEGED               OR         OTHERWISE
5    PROTECTED MATERIAL” shall apply by its terms to ESI produced in this case.
6
7    IT IS STIPULATED AND PROPOSED, THROUGH COUNSEL OF RECORD.
8
9    DATED: October 25, 2019                   PILLSBURY WINTHROP SHAW
                                               PITTMAN LLP
10
11                                             By:    /s/ Evan Finkel
                                                     Evan Finkel (SBN 100673)
12                                                   Evan.Finkel@pillsburylaw.com
                                                     Pillsbury Winthrop Shaw Pittman LLP
13                                                   725 South Figueroa Street, Suite 2800
                                                     Los Angeles, CA 90017-5406
14
15                                                   Attorneys for Plaintiff
                                                     MICROVENTION, INC.
16
     DATED: October 25, 2019                   KNOBBE, MARTENS, OLSON & BEAR,
17                                             LLP

18
                                               By:    /s/ Sheila N. Swaroop
19                                                   Sheila N. Swaroop (SBN 203,476)
                                                     Sheila.Swaroop@knobbe.com
20                                                   Knobbe, Martens, Olson & Bear, LLP
                                                     2040 Main Street, Fourteenth Floor
21                                                   Irvine, CA 92614
22                                                   Attorneys for Defendant
                                                     BALT USA, LLC
23
24   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
25
26   DATED:_________________
27
     ______________________________________
28   United States District Judge / Magistrate Judge
                                               -5-
                                                             [Proposed] Stipulated Order Governing Discovery of ESI
     4812-7499-9722.v2                                                             Case No. 8:19-cv-01335-JLS-KES
Case 8:19-cv-01335-JLS-KES Document 25 Filed 10/25/19 Page 6 of 8 Page ID #:353




1
                                           Appendix A
2
3    IMAGES
4    TIFF images for each produced record shall be provided as Group IV, 300-dpi single
5    page TIFF files named “<PageID>.TIF (e.g., “ECY00000005.TIF”) with no spaces in
     the file name.
6
     TIFF images will be provided in a folder called “IMAGES” on the production media.
7
     All TIFF images for a single document will be in one subfolder within the IMAGES
8    folder, and the number of image files in any one subfolder will not exceed 1000.
9    DATA FILES
10
     Associated metadata for each produced record will be produced in a Concordance load
11   file format (.dat) and include the following fields, extracted from the original native, if
     available, or populated by the producing party as needed:
12
13                          BEGDOC
                            ENDDOC
14
                            PAGECOUNT
15                          BEGATTACH
16                          ENDATTACH
                            ATTACHCOUNT
17                          CUSTODIAN(S)
18                          FILENAME
                            FILEEXT
19
                            FOLDER
20                          FILESIZE
21                          MD5HASH
                            AUTHOR
22                          TITLE
23                          LASTMODDATE
                            LASTMODTIME
24
                            CREATEDDATE
25                          CREATEDTIME
26                          EMAIL_FROM
                            EMAIL_TO
27                          EMAIL_CC
28                          EMAIL_BCC
                                                -6-
                                                            [Proposed] Stipulated Order Governing Discovery of ESI
     4812-7499-9722.v2                                                            Case No. 8:19-cv-01335-JLS-KES
Case 8:19-cv-01335-JLS-KES Document 25 Filed 10/25/19 Page 7 of 8 Page ID #:354




1                           EMAIL_SUBJECT
2                           EMAIL_DATERCVD
                            EMAIL_TIMERCVD
3                           EMAIL_DATESENT
4                           EMAIL_TIMESENT
                            DESIGNATION (i.e. level of confidentiality if any
5                            (e.g. “Confidential” or “Attorneys’ Eyes Only”)
6                           TEXTLINK
                            NATIVELINK
7
8    All of the above metadata field information that is available from the native ESI
9    source files will be extracted therefrom and will not be altered or modified from the
     original.
10
     A properly formatted Concordance .opt or image load file will be produced with the
11   TIFF images and the extracted or OCR-rendered text files (described below), which
12   links the TIFF images and any native files to the Concordance-type database
     records. There should be a BEGDOC number in each Concordance .dat load file that
13   corresponds with the name of each production TIFF image in the .opt file.
14
     Metadata and image load files (.dat and .opt) will be provided in a folder called
15   “DATA” on the production media.
16   With respect to materials collected from productions in prior litigations, such
17   materials shall be produced with the metadata reasonably available from the prior
     litigation production and there shall be no requirement to create new metadata for
18   such production.
19
     TEXT FILES
20
     Extracted text will be produced for all ESI records and all imaged hard copy
21   documents in a document-level, multi-page text file format, with a corresponding path
22   reference appearing in the TEXTLINK field of the load file. If a record does not have
     extractable text (e.g. hard copy documents, non-searchable .pdfs or images), then an
23   industry-standard optical character recognition process will be executed and OCR-
24   rendered text will be provided in the multi-page text file instead. The filename of
     each text file will equal the production BEGDOC number of the corresponding page
25
     and have a .txt file extension. The text files will be provided in a folder called
26   "TEXT" on the production media.
27
28
                                                  -7-
                                                             [Proposed] Stipulated Order Governing Discovery of ESI
     4812-7499-9722.v2                                                             Case No. 8:19-cv-01335-JLS-KES
Case 8:19-cv-01335-JLS-KES Document 25 Filed 10/25/19 Page 8 of 8 Page ID #:355




1    FILE TYPES AND NATIVES
2    The parties anticipate that reasonably accessible, standard files of the types ordinarily
3    used by the parties in the ordinary course of business will be subject to discovery.
     The parties shall have no obligation to produce cookies, embeddings, deleted,
4    shadowed or fragmented files, residual data, cached or temporary files, or any ESI that
5    would only be preserved by taking a forensic (bit stream) image of a hard drive.
6    File types which do not render in a usable manner when converted to image with
     extracted text, such as spreadsheets, databases and multimedia files shall be produced
7
     as natives with a TIFF slipsheet indicating this. The parties each reserve the right to
8    request and receive native files for produced records where visibility, usability or
     functionality is impaired by the TIFF and extracted text formatting.
9
10   The filename of each native file will equal the production BEGDOC number of the
     corresponding page and have the same file extension as the original, with a
11   corresponding path reference appearing in the NATIVELINK field of the load
12   file. Native files will be provided in a folder called “NATIVES” on the production
     media.
13
14   TIME ZONE

15   The time stamps and metadata for all records shall be normalized to Pacific Standard
     Time or Pacific Daylight Time, as appropriate for the particular time of year.
16
17   HIDDEN CONTENT and TRACKED CHANGES

18   MSWord and other word processing files will be rendered to TIFF so as to show
     tracked changes, hidden text, comments, headers, and field codes. PowerPoint and
19   other presentation slides will be rendered to TIFF with full page slides, with all hidden
20   slides and comments visible, and with any notes summaries appended at the end.
21
22
23
24
25
26
27
28
                                               -8-
                                                           [Proposed] Stipulated Order Governing Discovery of ESI
     4812-7499-9722.v2                                                           Case No. 8:19-cv-01335-JLS-KES
